                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MANUEL DUARTE,
                                   4                                                Case No. 19-cv-03890-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                  PRETRIAL PREPARATION ORDER
                                   6                                                (CIVIL)
                                        JOHNS MANVILLE,
                                   7
                                                      Defendants.
                                   8

                                   9

                                  10   It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:

                                  11   FURTHER CASE MANAGEMENT: 4/3/2020 at 3:00 PM.
                                  12   Counsel must file a joint case management statement seven days in advance of the conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: 12/6/2019

                                  14   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15   NON-EXPERT DISCOVERY CUTOFF is: 5/1/2020.
                                  16
                                       DESIGNATION OF EXPERTS: 5/15/2020; REBUTTAL: 6/1/2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).

                                  18   EXPERT DISCOVERY CUTOFF is: 6/30/2020.
                                  19   DISPOSITIVE MOTIONS SHALL be filed by; 7/2/2020;
                                  20        Opp. Due: 7/17/2020; Reply Due: 7/24/2020;
                                            and set for hearing no later than 8/7/2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: 9/8/2020 at 3:30 PM.
                                  22        Joint pretrial statement due: 8/25/2020
                                  23   JURY TRIAL DATE: 9/21/2020 at 8:30 AM.
                                  24        Courtroom 1, 17th floor.

                                  25   TRIAL LENGTH is estimated to be 14 days.

                                  26
                                  27

                                  28
                                   1   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

                                   2   Case referred to private mediation to be completed by March 31, 2020. Parties will file a
                                   3   joint statement designating their agreed mediator by 10/31/2019.

                                   4
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all
                                   5   aspects of the case, including settlement. Parties SHALL conform to the attached
                                       instructions. Plaintiff is ORDERED to serve a copy of this order on any party
                                   6   subsequently joined in this action.
                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: 10/16/2019

                                  11                                                   _________________________________
                                                                                       SUSAN ILLSTON
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
